UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 24, 2012 EXTERRAN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 001-33078 22-3935108 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 16666 Northchase Drive, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 836-7000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 24, 2012, William M. Austin was appointed as a member of the board of directors of Exterran GP LLC (the “Board”) by its sole member, Exterran Energy Solutions, L.P., effective as of such date.Exterran GP LLC is the general partner of Exterran General Partner, L.P., which is the general partner of Exterran Partners, L.P. (“us” or “our”). Also on April 24, 2012, the Board appointed Mr. Austin as Senior Vice President of Exterran GP LLC, effective as of such date.Mr. Austin has served as Executive Vice President and Chief Financial Officer of Exterran Holdings, Inc. (“Exterran”), the owner of our general partner, since December2011. There are no arrangements or understandings between Mr.Austin and any other person pursuant to which he was appointed to the Board. As noted above, Mr. Austin has served as Executive Vice President and Chief Financial Officer of Exterran since December2011. Information regarding transactions between Exterran and us is included in our Annual Report on Form 10-K for the year ended December 31, 2011 and in our subsequent filings with the Securities and Exchange Commission.There are no other relationships between Mr. Austin and us that would require disclosure pursuant to Item 404(a) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXTERRAN PARTNERS, L.P. By: Exterran General Partner, L.P., its general partner By: Exterran GP LLC, its general partner April 30, 2012 By: /s/ Donald C. Wayne Donald C. Wayne Senior Vice President and General Counsel 3
